                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                           CR. NO. 17-00582 JMS-RLP

                        Plaintiff,                  ORDER DENYING KATHERINE
                                                    AND LOUIS KEALOHAS’ MOTION
           vs.                                      TO DISMISS THE INDICTMENT,
                                                    ECF NO. 312, AND DENYING
KATHERINE P. KEALOHA (1);                           RELATED JOINDERS, ECF
LOUIS M. KEALOHA (2);                               NOS. 364, 365
DEREK WAYNE HAHN (3);
MINH-HUNG NGUYEN (4);
GORDON SHIRAISHI (5); and
DANIEL SELLERS (6),

                        Defendants.


ORDER DENYING KATHERINE AND LOUIS KEALOHAS’ MOTION TO
 DISMISS THE INDICTMENT, ECF NO. 312, AND DENYING RELATED
                 JOINDERS, ECF NOS. 364, 365

                                     I. INTRODUCTION

                 Defendants Katherine Kealoha and Louis Kealoha (collectively,

“Kealohas”) filed a Motion to Dismiss the Indictment1 on January 11, 2019, based

on allegations of prosecutorial misconduct in grand jury proceedings. ECF

Nos. 312, 312-1. The government filed its Response in Opposition to the Motion



       1
         In fact, the operative Indictment is a First Superseding Indictment, returned by the
grand jury on March 22, 2018. ECF No. 164. For ease of reference, the court will refer to the
First Superseding Indictment as “the Indictment.”
to Dismiss the Indictment on January 25, 2019. ECF No. 344. On January 31,

2019, both Defendant Derek Wayne Hahn (“Hahn”) and Defendant Minh-Hung

Nguyen (“Nguyen”) filed Joinders in the Motion to Dismiss the Indictment. ECF

Nos. 364, 365. A hearing was held on February 11, 2019.

                 Because the court finds no prosecutorial misconduct that would

warrant dismissal of the Indictment, the court DENIES: (1) Kealohas’ Motion to

Dismiss the Indictment; (2) Hahn’s Joinder; and (3) Nguyen’s Joinder.

                                       II. DISCUSSION

A.      Legal Framework

                 A federal court may dismiss an indictment for either:

(1) constitutional error; or (2) under the exercise of its inherent supervisory

authority, based on (with some limitations) its own “procedural rules not

specifically required by the Constitution or the Congress.” Bank of Nova Scotia v.

United States, 487 U.S. 250, 254 (1988) (internal citation and quotation marks

omitted); see also United States v. Caruto, 663 F.3d 394, 397 (9th Cir. 2011).

Generally, however, an indictment valid on its face cannot be challenged on the

ground that the grand jury acted on inadequate or incompetent evidence.2 United



        2
            Neither the Kealohas, Nguyen, nor Hahn claim that the Indictment is invalid on its
face.

                                                  2
States v. Calandra, 414 U.S. 338, 343-45 (1974); United States v. Renzi, 651 F.3d

1012, 1027 (9th Cir. 2011).

             One ground for dismissal of an indictment for constitutional error is a

due process violation based on outrageous government conduct, which requires

that “defendants . . . show conduct that violates due process in such a way that it is

so grossly shocking and so outrageous as to violate the universal sense of justice.”

United States v. Stinson, 647 F.3d 1196, 1209 (9th Cir. 2011) (internal citation and

quotation marks omitted). “The defense is therefore limited to extreme cases in

which the government’s conduct violates fundamental fairness.” Id. (internal

citation and quotation marks omitted).

             Dismissal of an indictment under the court’s inherent supervisory

authority “is appropriate only if it is established that the violation substantially

influenced the grand jury’s decision to indict, or if there is grave doubt that the

decision to indict was free from the substantial influence of such violations.” Bank

of Nova Scotia, 487 U.S. at 256 (citation and internal editorial marks omitted); see

also United States v. Navarro, 608 F.3d 529, 539 (9th Cir. 2010). This standard

requires a harmless-error inquiry unless “the structural protections of the grand

jury have been so compromised as to render the proceedings fundamentally unfair,

allowing the presumption of prejudice.” Bank of Nova Scotia, 487 U.S. at 257


                                            3
(listing two examples of structural error: Vasquez v. Hillery, 474 U.S. 254 (1986),

where there was racial discrimination in grand juror selection; and Ballard v.

United States, 329 U.S. 187 (1946), where women were excluded from the grand

jury).

B.       Application

              The Kealohas argue that an Assistant United States Attorney

(“AUSA”) engaged in misconduct during grand jury proceedings by having an FBI

agent inform the grand jury that Gerard Puana (“Puana”)3 had passed a polygraph

examination. ECF No. 312-1 at 2. The Kealohas also essentially argue that the

AUSA engaged in misconduct when the AUSA “allowed” a grand juror to ask

whether Katherine Kealoha’s grandmother’s home was foreclosed upon. See ECF

No. 312-1 at 3. In his joinder, Hahn further argues that the government

perpetuated its misconduct by including information about the polygraph results in

Hahn’s and Nguyen’s Criminal Complaints. ECF No. 364 at 2.4

///

///


         3
         Among other things, the Indictment alleges that the Kealohas, Hahn, Nguyen, and
Gordon Shiraishi conspired to frame Gerard Puana for stealing the Kealohas’ mailbox. See First
Superseding Indictment, ECF No. 164.
         4
         Nguyen adopts the arguments of the Kealohas and Hahn, and does not provide any
additional arguments. See ECF No. 365.

                                              4
      1.     Polygraph Evidence

             Under the test first articulated in Frye v. United States, 293 F. 1013

(D.C. Cir. 1923), the Ninth Circuit has historically “expressed [its] hostility to the

admission of unstipulated polygraph evidence . . . [which] culminated in the

adoption of a ‘bright line rule’ excluding all unstipulated polygraph evidence

offered in civil or criminal trials.” United States v. Cordoba, 104 F.3d 225, 227

(9th Cir. 1997) (“Cordoba I”) (citations omitted). However, after Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) found that Federal Rule

of Evidence 702 (and not Frye) governed admission of scientific expert testimony,

the Ninth Circuit held that “[t]he per se Brown rule excluding unstipulated

polygraph evidence [was] inconsistent with the ‘flexible inquiry’ assigned to the

trial judge by Daubert.” Cordoba I, 104 F.3d at 227. Subsequently, a number of

district courts have conducted this “flexible inquiry” and excluded polygraph

evidence at trial, and the Ninth Circuit has affirmed those rulings. See, e.g., United

States v. Seideman, 485 F. App’x 190, 194 (9th Cir. 2012) (unpublished); United

States v. Benavidez-Benavidez, 217 F.3d 720, 725 (9th Cir. 2000); United States v.

Cordoba, 194 F.3d 1053, 1063 (9th Cir. 1999) (“Cordoba II”).

             That said, the Federal Rules of Evidence do not apply in the context of

grand jury proceedings, except for privilege protections. See Fed. R. Evid.


                                           5
1101(d)(2). Accordingly, neither the old “bright line” rule nor Daubert applies

here. See Brown v. Darcy, 783 F.2d 1389, 1394, 1396 n.13 (9th Cir. 1986),

overruled by Cordoba I; Daubert, 509 U.S. at 587-88. Further, federal courts

have, at least in some instances, allowed the results of polygraph examinations to

be presented to grand juries. See 1 Fed. Grand Jury § 7:14 (2d ed.) (“[A] grand

jury can hear evidence that could not be admitted at trial. Grand juries have, for

example, been allowed to know results of a polygraph examination, evidence that

is clearly inadmissible at trial.”) (collecting cases).5

               Here, the Puana polygraph examinations were only mentioned by the

prosecutor at one point in the grand jury proceeding. The AUSA examined the

witness, an FBI Special Agent, as follows:

               [AUSA:]               And Mr. Puana has denied that he was
                                     the person in the video, correct?
               [Witness:]            Yes.
               [AUSA:]               And he was also subject to a
                                     polygraph examination in which his
                                     denial, Mr. Puana saying I’m not the
                                     person in the video, satisfied the
                                     polygraph examiner, correct?

       5
           The Kealohas cite one case — United States v. McDonald, 61 F.3d 248, 253 (4th Cir.
1995), overruled on other grounds by United States v. Wilson, 205 F.3d 720 (4th Cir. 2000) —
finding that it was improper for prosecutors to present polygraph results to a grand jury.
Regardless, McDonald relies on a prior case that only prohibits reference to polygraph tests at
trial, and ultimately did not dismiss the indictment because of “lack of prejudice to [the
defendant] and the dearth of evidence indicating bad faith on the government’s part.” Id. at 253-
54.


                                                6
             [Witness:]          Yeah, that’s correct.
             [AUSA:]             And although the polygraph
                                 examinations are not used in court
                                 they can be useful to the FBI and
                                 other investigators in determining the
                                 credibility of a witness. Isn’t that
                                 true?
             [Witness:]          Yes.

Kealohas’ Ex. A at 40:25-41:11:, ECF No. 339.

             Ultimately, the court need not answer whether a prosecutor can

present the results of a polygraph examination to a grand jury. The answer to that

question, at best, is unclear. And given this uncertainty, the use of this evidence in

the grand jury does not, and cannot, rise to the level of prosecutorial misconduct.

That is, the presentation of evidence that may or may not be admissible before a

grand jury certainly is not “so grossly shocking and so outrageous as to violate the

universal sense of justice” or an “extreme case[] in which the government’s

conduct violates fundamental fairness.” Stinson, 647 F.3d at 1209 (internal

citation and quotation marks omitted). Further, the Kealohas have failed to make

any factual showing that the admission of the polygraph test result had any impact,

let alone a substantial one, on the grand jury’s decision to indict. Instead, they

essentially ask the court to speculate that because the polygraph examination

results were provided to the grand jury, that testimony must have influenced the

grand jury’s decision to indict to the degree required for the court to exercise its

                                           7
supervisory authority. Bank of Nova Scotia, 487 U.S. at 256. But no such

evidence has been provided to the court.6

       2.     Foreclosure Evidence

              The Kealohas also argue that there was prosecutorial misconduct

when “the prosecutor allowed a grand juror to tell a witness that Ms. Kealoha’s

grandmother’s house had been foreclosed on.” ECF No. 312-1 at 3. They also

argue that the AUSA should have corrected “this false statement.” Id. The court

disagrees.

              The Kealohas’ argument relies on only the following exchange during

the grand jury proceedings:

              [AUSA:]               Any questions for this witness? Sir.
              [Witness:]            Yes.
              [Grand Juror:]        The home was foreclosed on; is that
                                    correct?
              [Witness:]            Which home was that?
              [Grand Juror:]        The one that was — the
                                    grandmother’s home.
              [Witness:]            The grandmother’s home. Oh, I
                                    didn’t know that.
              [Grand Juror:]        Okay.

Kealohas’ Ex. B at 23:13-23, ECF No. 339-1.


       6
           For the same reasons, the court also finds that the government’s inclusion of
information about the polygraph examination in Hahn’s and Nguyen’s Criminal Complaints does
not rise to the level of prosecutorial misconduct. See ECF No. 364 at 2; Hahn’s Ex. A, ECF No.
364-1; Hahn’s Ex. B, ECF No. 364-2.

                                              8
               Based on this exchange, it is far from clear that the grand jury was in

fact mistaken about whether Katherine Kealoha’s grandmother’s house was

foreclosed upon. Nowhere does the grand juror state that he or she knew that the

grandmother’s house was foreclosed upon, and the witness clearly stated that she

“didn’t know” about the foreclosure. See id. Also, the AUSA had no duty to

interfere with an appropriate question from the grand juror. See Calandra, 414

U.S. at 344 (“A grand jury investigation is not fully carried out until every

available clue has been run down and all witnesses examined in every proper way

to find if a crime has been committed. Such an investigation may be triggered by

tips, rumors, evidence proffered by the prosecutor, or the personal knowledge of

the grand jurors.” (citations and quotation marks omitted)). As a final matter, the

Kealohas fail to explain why information about a foreclosure of the grandmother’s

house would impact the grand jury investigation.

               Accordingly, the court finds no basis to dismiss the Indictment for a

violation of constitutional due process or under the court’s inherent supervisory

power.7


       7
           Although not dispositive, the Kealohas do not cite to the proceedings before the grand
jury that returned the operative Indictment. The Kealohas cite to polygraph examination
testimony that was presented to Grand Jury 15-1. See Def.’s Ex. A at 40:25-41:11, ECF No.
339. Grand jury records filed with the clerk and available to the public show that the initial
Indictment was returned by Grand Jury 15-1 on October 19, 2017. But the operative Indictment,
                                                                                    (continued . . .)

                                                 9
                                    III. CONCLUSION

               For the foregoing reasons, Katherine P. Kealoha’s and Louis M.

Kealoha’s Motion to Dismiss the Indictment is DENIED; Derek Wayne Hahn’s

Joinder is DENIED; and Minh-Hung Nguyen’s Joinder is DENIED.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, February 21, 2019.



                                        /s/ J. Michael Seabright
                                       J. Michael Seabright
                                       Chief United States District Judge




United States v. Kealoha, et al., Cr. No. 17-00582 JMS, Order Denying Katherine and Louis
Kealohas’ Motion to Dismiss the Indictment, ECF No. 312, and Denying Related Joinders, ECF
Nos. 364, 365




the First Superseding Indictment, was returned by Grand Jury 17-1 on March 22, 2018. No
evidence has been presented to the court, one way or the other, as to whether the results of the
polygraph examination were also presented to Grand Jury 17-1.

                                                10
